Citation Nr: 1705319	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  05-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers and internal bleeding claimed to be due to treatment occurring at a VA facility.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for anemia claimed to be due to treatment occurring at a VA facility.

5.  Entitlement to an earlier effective date prior to July 1, 2011 for the assignment of a 20 percent rating for bilateral hearing loss.

6.  Entitlement to an increased rating higher than 20 percent for bilateral hearing loss, effective prior to October 19, 2015.
 

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2005, the RO, in pertinent part, denied service connection for a right knee and left hip disability, as well as the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers, internal bleeding, and anemia.  

The Veteran testified before the undersigned at a Board hearing at the RO in March 2009 regarding the service connection claim for the right knee and left hip disabilities and the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers, internal bleeding, and anemia.  In June 2009 the Board denied the Veteran's claims.  However, the Veteran appealed the June 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2011 single judge decision, the Court vacated the Board's decision, insofar as it had denied service connection for disabilities of the right knee and left hip and the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers, internal bleeding, and anemia.  In January 2012, the Board remanded the claim for action consistent with the May 2011 Court decision.  The case is now returned for appellate review.

Meanwhile, the Veteran appealed a September 2012 rating decision that granted an increased rating of 20 percent for bilateral hearing loss, effective July 1, 2011.  He appealed both the rating assigned and the effective date for the 20 percent rating for hearing loss.  In a February 2016 rating decision, the RO granted an increased rating of 100 percent for bilateral hearing loss, effective October 19, 2015.  The Veteran's representative submitted a statement on his behalf in March 2016 that he was withdrawing his claim for entitlement to an effective date prior to October 19, 2015 for the grant of a 100 percent rating for bilateral hearing loss.  In correspondence dated in November 2016, the Veteran's representative also submitted a statement that he was withdrawing his claim for entitlement to an earlier effective date for the grant of a 20 percent rating for bilateral hearing loss.  Thus, it appears that only the Veteran's claim for an increased rating higher than 20 percent for bilateral hearing loss prior to October 19, 2015, remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In correspondence dated in November 2016, the Veteran's representative submitted a statement that he was withdrawing his claim for entitlement to an earlier effective date for the grant of a 20 percent rating for bilateral hearing loss.  

2.  The preponderance of the evidence shows that the Veteran's right knee and left hip disabilities were not incurred in service; nor did they manifest until many years after separation from service.

3.  The preponderance of the evidence of record shows that the Veteran's gastrointestinal bleeding and subsequent iron deficiency anemia were not proximately caused by treatment occurring at a VA facility, specifically, from the prescription Piroxicam (Feldene).  

4.  During the period prior to October 19, 2015, the objective findings correspond to no more than a 20 percent rating for bilateral hearing loss.

5.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the bilateral hearing loss, contemplated by the current rating prior to October 19, 2015.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an effective date earlier than July 1, 2011, for an increased rating of 20 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for ulcers and internal bleeding claimed to be due to treatment occurring at a VA facility are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 

5.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for anemia claimed to be due to treatment occurring at a VA facility are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 

6.  The criteria for a rating higher than 20 percent, effective prior to October 19, 2015, for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In correspondence dated in November 2016, the Veteran's representative  submitted a statement that he was withdrawing his claim for entitlement to an earlier effective date for the grant of a 20 percent rating for bilateral hearing loss.  The statement included the Veteran's name and applicable VA file number.  Therefore, the Veteran's representative has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to that issue on appeal.  

Because the Veteran has withdrawn his appeal as to entitlement to an earlier effective date for the grant of a 20 percent rating for bilateral hearing loss, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in March 2005 and November 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The November 2011 letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  Although the March 2005 notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that the claims being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied the duty to assist.  VA has obtained the Veteran's separation examination report and VA records, lay statements, and assisted the Veteran in obtaining evidence.  In this regard, the Board notes that the Veteran stated that he had sought treatment from both the Fresno and Los Angeles VA medical centers.  The RO attempted to obtain these records and received a negative response to its requests; the Veteran was advised of this by a letter dated in October 2008.  An October 2007 response from the Central Texas VA Healthcare System also noted there were no records for the Veteran from 1988 to 1994.  A formal finding of unavailability of records was made by the RO in October 2008; and the Veteran was notified of the response from the Central Texas VA Healthcare System in October 2008, as well.  No further attempts are necessary to obtain these records as they are not in the custody of the appropriate custodian. 38 C.F.R. § 3.159 (c)(2).  

In a March 2005 letter, the RO notified the Veteran that his service treatment records may have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) and subsequently informed him that they were indeed destroyed, although the RO has obtained the Veteran's separation examination report.  The RO asked the Veteran to execute NA Form 13055, which he did, to attempt to locate records from sources other than the NPRC.  Such efforts were fruitless.  VA has fulfilled its duty to assist to the extent possible under the circumstances of the case.  See 38 U.S.C.A. § 5103A.  Nevertheless, the Board is aware of the heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

The Veteran underwent VA examinations in November 2011, June 2012, and July 2012.  The examinations include objective findings necessary for rating purposes and the November 2011 VA examination discusses the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Although the Veteran's representative has contended that the June 2012 VA examination was inadequate, the Board finds that the June 2012 opinion is well-reasoned and consistent with the other evidence of record. Prejean v. West, 13 Vet. App. 444 (2000). The Board finds that the VA examinations are adequate and probative for VA purposes because the examiners reviewed his medical records, including the service treatment record, relied on sufficient facts and data, considered the Veteran's reported history of injury during service and continuous symptoms after service, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. Id.; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that additional examination is not required.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the January 2012 remand requests by attempting to obtain additional treatment records from the Central Texas Healthcare System from 1988 to 1994 and obtaining additional VA medical records and medical examinations.  Therefore, no further action is necessary to develop the claims.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for service connection for the right knee and left hip, and his claim for entitlement to benefits under 38 U.S.C.A. § 1151 for ulcer, internal bleeding, and anemia.  He declined a hearing for his increased rating claim for bilateral hearing loss, which was appealed separately.  Here, during the hearing, the VLJ asked specific questions directed at identifying the criteria for his claim and sought to identify any pertinent evidence not currently associated with the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition the Veteran volunteered his treatment history and current symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claims.

III.  Service Connection for Right Knee and Left Hip

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). Arthritis is listed in C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In reviewing the evidence of record, as noted, most of the Veteran's service treatment records are unavailable.  The Veteran's separation examination report, dated in April 1955, notes normal lower extremities and musculoskeletal system. No disorders of the right knee or left hip were noted at discharge. 

A June 1959 clinical record from the Fresno VA Hospital documents a complaint of swelling in the left ankle for about two days.  The Veteran said he had never had any episodes of joint pain or swelling before.  Rheumatoid arthritis, mild, treated, improved was assessed at this time. 

An October 1990 VA X-ray study of the pelvis reflects a diagnostic impression of findings consistent with avascular necrosis of the femoral heads, bilateral, slightly progressive since July 1989.  A March 1993 X-ray study of the right knee shows severe degenerative changes, and vascular calcifications in the popliteal fossa. 

A May 1994 VA discharge summary documents a history of hip pain dating back to 1988, left greater than right.  At this time, the Veteran reported having used non-steroidal anti-inflammatory drugs, with minimal improvement.  X-rays taken at this time revealed findings consistent with avascular necrosis of the left hip and a degenerative collapse in the left hip.  The diagnoses were avascular necrosis of bilateral hips, left greater than right, and microcytic anemia.  In April 1994, the Veteran underwent a left total hip arthroplasty. 

Subsequent VA records document this history as well as complaints regarding the right knee.  A March 2003 X-ray report documents total left hip prosthesis with a post-surgery deformity with hematoma calcification.  A VA treatment note and X-ray study dated in March 2003 contain a diagnosis of degenerative joint disease of the right knee, as well as prescription of a brace for this knee.  Subsequent VA records note disabilities of the right knee and left hip.  See VA problem lists and VA treatment records. 

Of record is a February 2007 statement from the Veteran's former wife.  In this statement she relates that in January 1955, while the Veteran was stationed at Fort Hood, Texas, that he was involved in an automobile accident, which resulted in injuries to the left side of his head and body. 

At his March 2009 Travel Board hearing, the Veteran offered a history of in-service injury.  He testified that in the spring of 1952 he injured his ankle and his knee.  Specifically, he related that during this time he was stationed in Germany and that he twisted his ankle and struck his knee on a steel track of a tank, after throwing the track.  He reported that medics gave him medical attention and that he was placed on light duty for two weeks due to these injuries.  He reported treatment with medication and heat.  He further testified that following his assignment in Germany, he was transferred back to the United States and that in January 1955 he was involved in a six-car automobile accident, which resulted in an injury to his left hip.  He stated that he had been treated with medication and heat.  He also testified that in 1994 he had been informed by a doctor that "in a way of speaking" his current left hip disability possibly stemmed from this accident.  He stated that his left hip had bothered him "off and on" since 1955.  With respect to post-service treatment for his claimed disabilities, he related that he did not seek treatment for the left hip until 1988 and that he mainly "took home treatments" for his right knee.  He acknowledged having been treated for his left ankle in 1959 at the Fresno VA Hospital.  He reported that in 1971, his right ankle gave way as he was stepping off a porch, and he injured his right knee and received treatment for that condition.

As noted in the introduction, the Board denied the Veteran's claim in June 2009.  However, the Board's decision was vacated and remanded by the Court in May 2011.  The Court found that with respect to the left hip disability, the Board provided an insufficient statement as to reasons and bases for its rejection of the Veteran's lay statements.  Specifically, the Court noted that while the Board had found that the Veteran had made conflicting lay statements concerning his complaints of intermittent pain in the hip since 1955, the Board had failed to explain how this conflicts with other notes in the record that he did not seek treatment for his hip until 1988.  See U.S. Court of Appeals for Veterans Claims May 19, 2011 Memorandum Decision, No. 09-3437, pp.4-6.  As for the right knee, the Court determined that the Board failed to provide an adequate statement of reasons and bases for its rejection of the Veteran's lay testimony concerning his continuous symptoms (rather than just treatment) since service.  Id. at 9.

In January 2012, the Board remanded the claim for VA medical opinions addressing the Veteran's right knee and left hip disabilities.

Thereafter, a VA examination was provided in June 2012.  The examiner noted that the Veteran had a diagnosis of avascular necrosis of the left hip, status post total hip replacement and degenerative joint disease of the left hip.  The examiner also noted that the Veteran stated that he had been involved in a motor vehicle accident in 1955, in which the left side of his car was damaged and he was treated for left-sided injuries including his left hip, arm, and lower leg.  The Veteran stated that he received physical therapy and over time had a complete recovery.  He also noted that he began to have left hip pain that gradually worsened and was told he had arthritis.  He underwent a total hip replacement in 1994.  

As for the right knee, the examiner noted that the Veteran was diagnosed with degenerative joint disease of the right knee.  The Veteran stated that he injured his right knee when he struck it jumping off a tank.  He stated that he did not remember the diagnosis but was treated with physical therapy and ice packs and eventually returned to full duty.  The Veteran noted that later the knee began to bother him as he aged.  

Regarding the etiologies of the left hip and right knee disabilities, the examiner determined that they were less likely than not related to the claimed in-service injuries.  With respect to the left hip disability, the rationale was that after the Veteran's 1955 injury in the motor vehicle accident, the Veteran stated that he was treated with physical therapy for a time and placed on light duty but then fully recovered.  He further stated that he had no left hip problems until years later when he began having hip pain and was diagnosed with degenerative joint disease.  The examiner noted that the Veteran also was later diagnosed with aseptic necrosis of both hips and that it was unlikely that bilateral aseptic necrosis was related to his motor vehicle accident in service.  The examiner also found that it was unlikely that a hip that responded completely to conservative treatment would develop degenerative joint disease years later based on the 1955 injury.  Similarly, regarding the right knee disability, the rationale was that the examiner found it less likely than not that the right knee injury in service, which the Veteran completely recovered from, would lead to the degenerative joint disease he currently had in the right knee.  The examiner determined that the current degenerative joint disease of the right knee was more likely than not from his lifetime of work and the aging process. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's right knee and left hip disabilities are not related to any event in service.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience pain in his right knee and left hip since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he injured his right knee and left hip in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Throughout this appeal, the Veteran has consistently asserted that his right knee and left hip disabilities are related to service. He is certainly competent to say he experienced an injury to his right knee and left hip in service and has continued to experience pain in the right knee and left hip since that time, since this is within his realm of personal knowledge. The Veteran's statements as to his injuries in service have been consistent and credible throughout the appeal.

Nonetheless, the credibility and probative value of the Veteran's statements concerning his continued symptoms of pain in the right knee and left hip are undermined by the inconsistencies in the record.  The Veteran did not claim that these symptoms began in service until filing his current VA disability compensation claim. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran has previously stated during the pendency of the appeal that he experienced continuous right knee and left hip pain since his injuries in service, on examination in June 2012, he stated that his right knee and left hip fully recovered after the injuries in service, and that the right knee and left hip did not start to bother him again until years after service.  Moreover, during treatment for his ankle in June 1959, the Veteran said he had never had any episodes of joint pain or swelling before. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of hip and knee symptomatology since service. See Madden v. Gober, 125 F.3d 1477, 1481   (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). Thus, his statements as to the onset of his pain in the right knee and left hip after service are unreliable.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of left hip and right knee symptoms since service.

Moreover, as noted above, it does not follow that any degenerative joint disease or avascular necrosis is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from pain in service and since then, he is not competent to determine the underlying cause of the symptoms, i.e., degenerative arthritis, avascular necrosis, etc.  

To the extent that the Veteran has expressed his opinion that his current right knee and left hip disabilities are related to in-service injury, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's degenerative joint disease or avascular necrosis of the hip and knee are related to active service) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of these claims.

As the preponderance of the evidence does not show that arthritis in the right knee and left hip were manifested to a compensable degree within the first post-service year, and was first shown  many years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds it significant that a VA examiner in June 2012 found that after reviewing the claims file and pertinent medical history that the Veteran's right knee and left hip disabilities were not related to military service, but rather more likely than not due to the progression of his post-service employment and aging.  The rationale for the opinion was that based on the Veteran's reports in service, his right knee and left hip injuries responded well to conservative treatment and had completely resolved in service, which is consistent with the separation examination.  The probative value of the June 2012 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that his current right knee and left hip disabilities had their onset during active service or are related to any in-service disease, event, or injury; or were manifest within one year of the Veteran's discharge.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for right knee and left hip disabilities are not met and the Veteran's claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

IV.  38 U.S.C.A. § 1151 for Ulcers, Internal Bleeding & Anemia

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2005.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151 (West 2014); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2014). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a) were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151.  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

The Veteran asserts that he has an ulcer and internal bleeding, as well as anemia that were caused by his being prescribed Piroxicam (Feldene) by the VAMC in Temple,  Texas.  He asserts that he was never informed of the risks associated with Piroxicam (Feldene).  

As noted in the introduction, the Court vacated a June 2009 Board decision denying the claim, and remanded the claim back to the Board so that development could be conducted to determine whether the Veteran had informed consent regarding the risks of taking his medication and the potential that it could cause his ulcers, internal bleeding, and anemia.  Thereafter, the Board, in turn, remanded the claim in January 2012 so that a record of any prescription for Piroxicam (Feldene) from the VA facility could be obtained from 1988 to 2004.  The record shows, however, that in October 2007 a letter from the VA Central Texas Veterans Health Care System noted that records for the Veteran from January 1988 to December 1994 were not found.  An October 2008 VA Memorandum also notes that they determined that the Veteran's outpatient treatment records from the Central Texas Health Care System from January 1988 to December 1994 were unavailable.  

A VA examination was provided in June 2012 and a medical opinion was provided in July 2012 to address his claim.  During the examination, the examiner noted that the Veteran stated that he was diagnosed with anemia and was told he had been bleeding from the stomach.  The Veteran also stated that he had no ulcer symptoms with no pain or other gastrointestinal symptoms.  He reportedly had an esophagogastroduodenoscopy (EGD) done in 2001, which showed 3 arterio-venous malformations (AVMs) in the stomach.  A repeat EGD in 2003 revealed one gastric AVM.  The examiner noted that no ulcer was found on either study.  The Veteran was diagnosed with AVM on examination in June 2012.  For the opinion, the examiner noted the records indicated that the Veteran's gastrointestinal bleeding and subsequent iron deficiency anemia were due to AVMs.  The examiner further determined that Piroxicam did not cause AVMs and that the AVMs were unrelated to medication use.  The examiner further found that it was unlikely that the Veteran had an additional disability as a result of using Piroxicam (Feldene).  The examiner determined that there was no objective evidence of gastrointestinal ulcers in the records.  The examiner noted that the diagnosis was considered in the differential, but was never proven; so therefore it remained speculative.  

The primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is that there is an additional disability that was caused by VA treatment.  The medical evidence does not show that the Veteran has cleared this hurdle.  The medical opinion in July 2012 was to the effect that the Veteran did not have a gastrointestinal ulcer based on any objective studies, and that his diagnosis of AVM was not caused by Piroxicam or any medication.  The Veteran's VA medical records document diagnoses of peptic ulcer disease (PUD) and anemia, as well as a history of upper and lower gastrointestinal AVMs. A May 1994 VA discharge summary pertaining to the left hip replacement documents a diagnosis of microcytic anemia.  This report contains no discussion regarding the cause thereof.  Also noted is status-post cautery to esophagus for bleeding ulcers.  See June 19, 2003 VA treatment note.  A June 2003 VA report of history and physical notes the Veteran's reported history of PUD in 1994 while taking Feldene.  Also documented in a June 2003 VA note is a Feldene allergy.  A July 2003 orthopedic note documents a history of PUD caused by taking Feldene. 

Notwithstanding these findings of PUD, in July 2004 the Veteran was admitted to the VA hospital for iron deficiency anemia.  The note associated with this admission documents a history of gastrointestinal bleeding and abnormal blood vessels in the stomach.  The Veteran was admitted and treated.  It was noted that a 2001 esophagogastroduodenoscopy (EGD)/colonoscopy showed five cecal AVMs and three gastric AVMs.  There were no findings of PUD on EGD or colonoscopy studies.  A colonoscopy and EGD also were performed in July 2004, and revealed colon and gastric polyps.  The diagnostic assessment was iron deficiency anemia secondary to chronic gastrointestinal blood loss.  The examiner opined that gastrointestinal blood loss was almost certainly secondary to AVMs throughout the gastrointestinal tract. 

Of record is an August 2007 statement from the Veteran.  In this statement, he related that the Temple VA hospital had put him on Piroxicam, until he had the 1994 hip replacement.  He related that he thought this medication caused his anemia and internal bleeding.  Along with this statement, he submitted an internet article pertaining to the non-steroidal anti-inflammatory drug Piroxicam (Feldene).  This article documents that this drug may cause ulcers, bleeding, or holes in the stomach or intestine. 

At his Travel Board hearing the Veteran testified that he had never been informed that his prescribed Piroxicam (Feldene) could cause internal bleeding and anemia. He further related the he had been treated by many different orthopedists for his left hip condition, suggesting that this contributed to the problem.  He also testified that he was not bothered with a peptic ulcer anymore.

While the Veteran's PUD was mentioned in passing and the Veteran has stated that he had PUD, the EGD and colonoscopies of record do not show any findings of a gastrointestinal ulcer, but instead show AVM, which is consistent with the July 2012 VA examiner's opinion that there was no objective evidence of gastrointestinal ulcers in the records.  Thus, there is no probative evidence that the Veteran actually had PUD.  In addition, there is no probative evidence that the Veteran's AVMs or anemia were caused by his prescription to Piroxicam (Feldene), as the VA examiner in July 2012 determined that Piroxicam does not cause AVMs.

In summary, the evidence shows that the prescription Piroxicam (Feldene) from the VAMC in Temple did not proximately cause the Veteran's AVMs or anemia; and that he did not have any gastrointestinal ulcers.  The Board notes that the Veteran's believes that he has additional disability caused by VA care.  However, the Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions. The Veteran is competent, even as a layman, to comment on things within the perception of his five senses, such as his symptoms. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159 (a)(2). However, with respect to the Veteran's contentions that he developed ulcers, bleeding and anemia, that were caused by VA medical care, the Board notes that these assertions are simply not verified by the contemporaneous medical records. The ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board observes that, although lay persons are competent to provide opinions on some medical issues, as to the specific disability in this case, ulcers and anemia, fall outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra. They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc. Therefore, the lay statements by the Veteran cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

As the medical evidence does not show that there was additional disability caused by VA treatment, the Veteran's claim is not satisfied, and there is no need for an analysis of whether there was informed consent, whether VA treatment providers failed to exercise the degree of care that would be expected of a reasonable health care provider, or whether the gastrointestinal bleeding or anemia were proximately due to events not reasonably foreseeable as a consequence of VA treatment. 

In light of the above, VA compensation under 38 U.S.C.A. § 1151 for ulcers, gastrointestinal bleeding, and anemia is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).
V.  Increased Rating for Hearing Loss

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

The Veteran underwent a VA audiology examination November 2011.  The Veteran reported that his hearing loss did not impact ordinary conditions of daily life, including ability to work.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
90
90
75
LEFT
40
80
85
80
71

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 70 percent in the left ear.  

Considering the results of the November 2011 examination under Table VI, the Veteran had level V hearing on the right ear and level VI on the left ear.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral V is assigned for the right ear and VI assigned for the left ear, which corresponds to a 20 percent evaluation.

In reviewing the evidence, there is no basis for assigning a higher rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a rating higher than 20 percent prior to October 19, 2015 is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 20 percent is not warranted for the bilateral hearing loss prior to October 19, 2015.  

The Veteran's hearing loss is manifested by difficulty hearing speech. The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation. See Martinak, supra. The evidence reflects that the VA examiner considered the Veteran's reports of hearing difficulty and its effect on the conditions of daily life. The Board finds that referral for extraschedular evaluation is not indicated by the evidence.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to October 19, 2015 for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected hearing loss prior to October 19, 2015.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability prior to October 19, 2015 has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for entitlement to an effective date prior to July 1, 2011 for the assignment of a 20 percent rating for bilateral hearing loss is dismissed.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers and internal bleeding claimed to be due to treatment occurring at a VA facility is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for anemia claimed to be due to treatment occurring at a VA facility is denied.

Entitlement to an increased rating higher than 20 percent for bilateral hearing loss, effective prior to October 19, 2015 is denied.



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


